The Honorable Sue Madison State Senator 573 Rock Cliff Road Fayetteville, Arkansas 72701-3809
Dear Senator Madison:
I am writing in response to your request for an opinion on two questions regarding the fees chargeable for issuing writs of garnishment. Specifically, you state the following facts and pose the following two questions:
  During the recent legislative session, Act 615 amended A.C.A. § 21-6-306 which sets fees for recording documents. The amendment added the  recording of a writ of garnishment to the uniform fee of $15 for the first page and $5 for each additional page. A.C.A. § 21-6-402 was not amended; it sets the fee for issuing a writ of garnishment to $10. Writs of garnishment are issued and not recorded. Consequently, the fees being charged vary from county to county.
  My questions are:
  1) What is the correct amount to be charged for issuing a writ of garnishment that is not recorded?
  2) Writs of garnishment require the Circuit Clerk to affix certain notice language to each garnishment. Is that notice considered an extra page triggering an additional $5 charge?
(Emphasis original.) *Page 2 
RESPONSE
In my opinion, the answer to your first question is ten dollars pursuant to A.C.A. § 21-6-402. I addressed a similar question in Op. Att'y Gen. 2008-021. I have enclosed a copy of that opinion for your review. It is unnecessary to address your second question in light of the conclusion above and the conclusions reached in Op. Att'y Gen.2008-021.
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL, Attorney General